Citation Nr: 1432675	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-02 742	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Propriety of assigning fugitive felon status for the period from May [redacted], 2006 to December [redacted], 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran appellant had active service in the United States Air Force from August 1960 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination by the of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas wherein the appellant was classified as a fugitive felon.

In August 2012, a Travel Board hearing was held at the RO before the undersigned who is the Veterans Law Judge making this decision.  A transcript of the hearing testimony is in the claims file. 

In addition to the paper claims files, there is an electronic file associated with the claim on appeal.  That electronic file does not currently contain evidence pertinent to the claim on appeal.


FINDING OF FACT

The Veteran never hid or fled any jurisdiction to avoid prosecution.


CONCLUSION OF LAW

The Veteran was not a fugitive felon from May 16, 2006 to December 20, 2006, and the termination of his disability compensation was improper.  38 U.S.C.A. § 5313B (West 2002 & Supp. 2013); 38 C.F.R. § 3.665(n) (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in statute and regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to the fugitive felon issue, the decision below is considered a full grant of the benefit sought.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision herein.  

II.  Merits of the Claim

A veteran who is otherwise eligible for a benefit under chapter 11 of title 38 may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  See 38 U.S.C.A. § 5313B.  The implementing regulation, 38 C.F.R. § 3.665(n), provides: 

Fugitive Felons: 

(1) Compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or dependency and indemnity compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon. 

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under the Federal or State law. 

38 C.F.R. § 3.665(n).

The evidence of record reflects that a warrant for the Veteran's arrest was issued by the Washington, DC Headquarters of the Bureau of Alcohol, Tobacco and Firearms (BATF) on May 16, 2006.  The Veteran presented himself to authorities on December 21, 2006, and the warrant was cleared on that date.  Accordingly, in August 2009, the RO wrote to the Veteran proposing to terminate his disability compensation as of May 16, 2006, on the basis that he was a fugitive felon due to there being an outstanding warrant in effect until December 21, 2006.  Such benefits were terminated in October 2009.  They were subsequently re-instated effective December 21, 2006.

The Veteran contends that the BATF was always aware of his whereabouts and that he therefore was never a fugitive felon.  He testified at his August 2012 Travel Board hearing that he was unaware that a warrant had been filed in Michigan until December 2006, and that he went to federal authorities when he found out about the warrant.  He further contends that the termination of his VA compensation benefits as of May 2006 was not warranted.

The evidence of record is not inconsistent with these assertions.  Review of the affidavit filed by a special agent of the BATF with the United States District Court for the Eastern District of Michigan clearly states that the Veteran was residing at an address in Texarkana, Arkansas.  The Veteran was residing at that address in December 2006, and thereafter.  All any law enforcement personnel had to do to serve the warrant was to contact the Veteran at that address.

The Board also notes that BLACK'S LAW DICTIONARY (8th Edition 2004) defines "fugitive" as:

fugitive.  1. A person who flees or escapes; a refugee. 2. A criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, esp. by fleeing the jurisdiction or by hiding.  

As the Veteran had not been convicted and was neither in probation nor parole status, the only definition of fugitive felon pertinent in this case is: a person who is a fugitive by reason of fleeing to avoid prosecution.  The relevant statute, 38 U.S.C.A. § 5313B, and regulation, 38 C.F.R. § 3.665(n)(2), both specifically include the intentional act of "fleeing" as a condition of finding fugitive felon status.  Flight (or hiding) also is necessary to meet the legal definition of fugitive.  If a person were unaware of being wanted for prosecution, it would appear that such person could not have been fleeing or hiding (both intentional acts) to avoid prosecution.  Furthermore, the Veteran's address was known to federal law enforcement throughout the period in question.  Therefore, the Veteran was not a fugitive felon for VA compensation purposes for the period between May 2006 and December 20, 2006.


ORDER

The Veteran was not a fugitive felon between May [redacted], 2006 and December [redacted], 2006, and the termination of VA compensation beginning May 16, 2006, was improper.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


